Citation Nr: 1452274	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  09-00 280A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida

THE ISSUES

1. Entitlement to service connection for lumbar spine degenerative disc disease.

2. Entitlement to service connection for cervical spine degenerative joint disease.

3. Entitlement to service connection for a right hip disability.

4. Entitlement to service connection for a left hip disability.

(Issues of entitlement to reimbursement of private medical expenses are the subject of a separate Board decision).

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1962 to November 1966.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in May 2007 of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified before the undersigned at a hearing at the Board in June 2013.

In August 2013, the Board solicited expert medical opinions through the Veterans Health Administration (VHA) with respect to the cause of the Veteran's claimed disabilities.  Clarifications of the opinions received were sought in December 2013 and July 2014.  38 C.F.R. § 20.903 (2014).


FINDINGS OF FACT

1. The Veteran's lumbar spine disability, degenerative disc disease, is the result of his military service.

2. The Veteran's cervical spine disability, degenerative joint disease, is the result of his military service.

3. The Veteran's right and left hip disabilities are the result of his service connected lumbar spine disability.



CONCLUSIONS OF LAW

1. The criteria for service connection for lumbar spine degenerative disc disease have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2014).

2. The criteria for service connection for cervical spine degenerative joint disease have been met.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

3. The criteria for service connection for a right hip disability have been met.  38 U.S.C.A. § 1110; 38 C.F.R. §3.303.

4. The criteria for service connection for a left hip disability have been met.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, to establish a right to service connected compensation, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Facts and Analysis

In January 1964, the Veteran was a passenger in a motor vehicle struck broadside by another car which resulted in immediate injuries to his right knee and a concussion.  He is currently service-connected for a right knee disability and a secondary left knee disability.  Medical records show that the Veteran currently has degenerative disc disease of the lumbar spine, mild levoscoliosis, and degenerative facet changes in his low back.  He also has a diagnosis of cervical spine arthritis.  He contends that his current neck and back disabilities are related to the motor vehicle accident or his altered gait from his right knee disability.  

The Veteran was provided with VA examinations in relation to his claims and the Board later sought and obtained VHA expert opinions.  The opinions of record note the 40 year span of time between the Veteran's military service and the first documentation of diagnosis and treatment for back and neck pain in the claims file.  Based primarily on the lapse in time and the possibility of intervening injuries, the experts have all offered the opinion that the Veteran's lumbar and cervical spine disabilities are not related to his injuries in service.  However, the Veteran has provided written statements attesting that his low back and neck pain have been continuous since service and there is no basis in the record to question his credibility in this respect.  VA examiners and VHA opinion providers have consistently failed to consider the Veteran's reports.

In light of the Veteran's assertions of continuity of symptoms, which have not been accounted for in the opinions of record, and the language of the opinions which rely on the lack of documentation of the symptoms as their basis, the Board must conclude that the evidence is at least in equipoise as to whether the lumbar spine and cervical spine degenerative disabilities are the result of his injuries in service.  As such, the benefit of the doubt is resolved in the Veteran's favor and service connection shall be granted for both disabilities.  38 C.F.R. § 5107(b).

Hip Disabilities

The Veteran also complains of moderate constant pain in both hips, with examination findings of unstable gait, muscle spasm and guarding, pain, tenderness, and weakness.  VA examination in January 2009 diagnosed bilateral hip arthritis, with a mild to moderate degree of severity.  

The VHA opinion received in November 2013 from an orthopedic surgeon stated that the Veteran's bilateral hip pain and any underlying disability was likely not due to the motor vehicle accident in service.  However, in the opinion of the surgeon, the Veteran's service-connected knee and back disabilities could have caused the hip disabilities.  More recent opinions from an orthopedist were against such a relationship, but the physician provided no rationale for the opinions.

In light of the medical opinion and the Veteran's assertions of ongoing pain, the benefit of the doubt will be applied in the Veteran's favor and service connection is warranted for right and left hip disabilities.38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for lumbar spine degenerative disc disease is granted.

Entitlement to service connection for cervical spine degenerative joint disease is granted.

Entitlement to service connection for right hip disability is granted.

Entitlement to service connection for left hip disability is granted.



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


